Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 30, 2020

                                        No. 04-19-00561-CR

                                         Frank Lee OLIVA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 17-08-0432-CRA
                          Honorable Russell Wilson, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

         If appellant desires to file a pro se brief in this appeal, he must do so within thirty days
from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se
brief, the State may file a responsive brief no later than thirty days after the date appellant’s pro
se brief is filed in this court. We ORDER the motion to withdraw, filed by appellant’s counsel in
this appeal, to be HELD IN ABEYANCE pending further order of the court.




                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court